DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7, with the limitation “wherein an area of the first opening is larger than an area of the first mounting electrode” does not read on the elected specie of figure 13” therefore, claim 7 is withdrawn from further consideration. Figure 13 shows the opening with a smaller area than that of the electrode.

This action is in response to amendment filed on June 24, 2022.

Claim Objections
Claims 1-4, 9, 14-17, 20, and 22 are objected to because of the following informalities:  
Regarding claim 1, the recitation “each of the first circuit member and the second circuit member includes a substrate having flexibility” is misguiding. The structure of the  substrate is not clear. Also, what is represented by “a substrate having flexibility.” Is it any layer in circuit structure is flexible, or the whole circuit structure is flexible?  
Claims 2-4, 9, 14-17, 20, and 22 depend upon claim 1 and inherit the deficiency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9, 14-17, 20 and 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiromori (JP2017034224A, submitted by the applicant) in view of Mikado (US 2008/0289859).
Regarding claim 1, Hiromori, figure 1 and 3b, discloses a circuit member joint structure comprising: a first circuit member (1) including a first main surface on which a first mounting electrode (2) is provided; a second circuit member (4) including a second main surface on which a second mounting electrode (5) is provided; conductive joining materials (3) including a first conductive joining material with which the first mounting electrode and the second mounting electrode are joined to each other (see figure); and an insulating joining material (resin 6) with which an end portion of the first circuit member and an end portion of the second circuit member are joined to each other (see figure 3); wherein the first circuit member includes a first recess (see recess in the substrate 1, not labeled in the figure, filled with insulating layer, see description of figure 3b)  on the first main surface and is spaced away from the first mounting electrode (see figure); at least a portion of the insulating joining material is disposed in the first recess (see figure 3b); the recess is included in an insulating layer on the first main surface of the first circuit member (see figure 3b, and explanation above); no insulating joining material is provided between the conductive joining materials (see figure, 3b).
Hiromori does not explicitly disclose and each of the first circuit member and the second circuit member includes a substrate having flexibility. 
However, Hiromori discloses the first circuit member and the second circuit member can be formed of resin with glass fiber (see description, machine translation).
The layer formed with resin with glass fiber will have some flexibility. 
Additionally, Mikado, figure 1 and 2, discloses a flex-rigid board structure with the flexible part formed of resin and glass fiber (see abstract, and ¶ 0095). Mikado further discloses a bend portion, figure 2b. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the structure of Hiromori with each of the first circuit member and the second circuit member includes a substrate having flexibility, as taught by Mikado, in order to have desired shape and to facilitate bending.

Regarding claim 2, the modified structure of Hiromori further discloses wherein at least a portion of the insulating joining material is not in contact with the first conductive joining material (see figure 3b). 

Regarding claim 3, the modified structure of Hiromori further discloses wherein the insulating joining material is not in contact with the first conductive joining material (see figure 3b). 

Regarding claim 4, the modified structure of Hiromori further discloses wherein a first protective layer (1a) is provided on the first main surface; the first protective layer includes a first opening through which at least a portion of the first mounting electrode is exposed; and a depth of the first recess is greater than a depth of the first opening (see figure 3b).

Regarding claim 9, the modified structure of Hiromori further discloses a first inflow port connected to the first recess and including at least a portion not overlapping with the second circuit member in plan view (see figure 3b, as a result of a gap between the elements 1 and 4).  

Regarding claim 14, the modified structure of Hiromori further discloses
wherein the first mounting electrode includes a plurality of first mounting electrodes; and Application No. 17/109,182 June 24, 2022 Reply to the Office Action dated March 28, 2022 Page 5 of 11 the first recess is not provided in a mounting region in which the plurality of first mounting electrodes are provided (see figure).  

Regarding claim 15, the modified structure of Hiromori further discloses
wherein a melting point of the first conductive joining material is higher than a curing temperature of the insulating joining material (obvious in order to protect the joint / bonding of the electrode).  

Regarding claim 16, the modified structure of Hiromori further discloses wherein a main material of the first conductive joining material is solder (bump made of solder, see description); and a main material of the insulating joining material is epoxy resin (see description).  

Regarding claim 14, the modified structure of Hiromori further discloses wherein a Young's modulus of the insulating joining material is higher than a Young's modulus of the first circuit member (obvious as insulating joining material is also providing reinforcement to the flexible substrate in the component mounting area).  

Regarding claim 20, the modified structure of Hiromori further discloses wherein the second circuit member includes a recess spaced away from the second mounting electrode, on the second main surface; and at least a portion of the insulating joining material is accommodated in the recess on the second main surface (not explicitly disclosed by obvious provide such structure in order to have better joining strength.
Additionally, provided the structure of a recess in the second circuit member is merely duplicating the recess structure of the first circuit member. It has been held that mere duplication of the essential working part of device involves only routine skill in the art. St. Regis Paper Co. vs Bemis Co., 193 USPQ (CA7 1977), and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 22, the modified structure of Hiromori further discloses a second inflow port connected to the second recess and including at least a portion not overlapping with the first circuit member in plan view (obvious as applied to claim 9 above).  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caron (US 5,997,983), discloses a circuit member with rigid / flex substrate, and further discloses the flexible portion formed of resin / polymer and fiber (column 5, line 10-20, and line 55-65).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / September 5, 2022